/'RECEIVED ^
                                                     SEP 3 0 2015

   No:03-14-00665-CV                              XTHRDCOUWOF APPEALS.




     IN THE COURT OF APPEALS FOR
 THE THIRD JUDICIAL DISTRICT OF TEXAS
            AT AUSTIN, TEXAS


                ERIC DRAKE


                      Plaintiff-Appellant         September 30, 2015

                     v.



        KASTL LAW FIRM P.C. ET AL

                     Defendant-Appellee



ON APPEAL FROM THE 200th DISTRICT COURT
     TRAVIS COUNTY, AUSTIN, TEXAS
      Trial Court No. D-l-GN-14-001215



  BREIF OF APPELLANT ERIC DRAKE



                                               Eric Drake
                                                   Pro-Se
                                                Appellant
                                            PO Box 833688
                                 Richardson, Texas 75083
                                             214-477-9288



      ORAL ARGUMENT REQUESTED
                 IDENTITY OF PARTIES AND COUNSEL



Plaintiff/Appellant/Petitioner


Eric Drake
Pro-Se
P.O. Box 833688
Richardson, Texas 75083
(214) 477-9288

Defendants/Appellee/Respondents

Seanna Willing
Scot Graydon
300 West 15th Street, Ste 2
Austin, Texas 78701
512-475-4413


David Harris

Carl Ginsberg
300 West 15™ Street, Ste 2
Austin, Texas 78701
Telephone: 512-475-4413

Kristina KastI

Kastl Law P.C.
4144 N. Central Expressway
Ste 300, Dallas, Texas 75204
Telephone: 214-821-0230

Frank Waite

Vikki Ogden
411 Elm Street, Ste 500
Dallas, Texas 75202
Telephone: 214-653-7568
          MOTION TO RECONSIDER AND OBJECTION TO
 COURT IGNORING THE PETITIONER'S MOTION TO RECUSE
        REQUESTS FOR APPELLANT'S RE-HEARING TO BE
  REVIEWED AND HEARD BY THE ILLINOIS FIRST DISTRICT
                APPELLATE COURT (FIRST DIVISION!



TO THE NOT SO HONORABLE JUSTICES:

      Appellant has not witnessed such corruption in any courts as he has in

the Travis County courts, including this appellate court. And as promised the

Appellant have sued each and every justice in this Court, and each and every

justice in the Supreme Court, which is also racially inclined.

       However, the Appellant files his Motion to Reconsider or Re-hearing

but objects to this Court considering his motion because of the obvious

racism and prejudice shown to the Appellant by members of this Courts

justices, which the Appellant view as no more than racially charged

hoodlum's with black robes. Appellant does not believe that this Court has

the ability to be impartial to him, thus he seeks another appellate court to

review this Court's decision, the First District Appellate Court (First

Division) in the state of Illinois.

      This Court's many cover-ups and errors demand that another impartial

court review this Court's ridiculous opinion.
      This Court overruled the fact that Judge Ramsay wasn't properly

assigned is a joke. And the reason why the Appellant must sued all of the

justices in this Court. Rule 18 of the TRCP is not for argument, because

there is too much of case law that supports the Appellant brief. Moreover,

Warren Vavra claimed that he was a judge, this fraudulent action cannot be

waived, further, the Appellant did complain about Warren Vavra in the trial

court's record. Warren Vavra will be sued.

      The Court is either blatantly ignorant to the law or case law or is

totally incompetent, or has conspired with the Attorney Generals Office to

make sure that the Appellant remains a vexatious litigant. This will cost the

assistant attorney general and the justices who have conspired with them a

demand of $50,000,000.00. The Court's argument regarding David Philips

and Stephen Yelenosky is a matter of outright incompetence. The Court is

incorrect in their assumption and how they have drawn to any conclusion.

Apparently, Mr. Fields is not familiar with case law or is a racist or both. In

either case, the Court is completely wrong.

      The Court ignores the assistant attorney generals fraud, thus a means

to cover-up the truth and will result in a federal lawsuit. Overall the Court

has completely ignored the law. Appellant is asking for a review of his brief
by another Court away from such bigotry. On each point the Court failed to

convince the Appellant that its argument was even reasonable.

       The Court refused oral arguments, and it shows through its racially

motivated and reckless ways of trying to make a poor argument that the

decision should be sustained. Year of litigation will be filed from this point

on over this matter and the Appellant will not stop until justice is done.

       WHEREFORE, APPELLANT ERIC DRAKE respectfully requests

that: a).    The Court transfers the above appeal to the First District

Appellate Court (First Division) in the state of Illinois;

       b).    If the Court refuses to transfer the above appeal that the Court

reverse its pathetic decision it made in the above appeal after reviewing the

Appellant's motion to reconsider and name a new panel of justice to review

Appellant's motion filed herein. However, the Appellant has sued all of the

justices of this Court.

                                               Respectfully submitted,




                                               Eric Drake
                                               P.O. Box 833688
                                               Richardson, Texas 75083
                                               214-477-9288
                      CERTIFICATE OF SERVICE

      I hereby certify this the _J£fj^fday of September, 2015,1 served the
foregoing "Motion," by causing four paper copies sent by certified first-class

U.S. Mail to the Clerk of the Court of the 2nd Court of Appeals Dallas, and

one copy was Hand Delivered to appellees legal counsel.




                                              iric Drake




                   CERTIFICATE OF CONFERENCE


      I hereby certify this the -A^^day of September, 2015,1 attempted
to conference with the opposing counsel but after three attempts he was

unable to be contacted. Appellant therefore files this motion to this Court for

its judgment. Finally, the Appellant contacted opposing counsel but only the

opposing counsel refused to respond.




                                              Eric Drake